 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCharles D. Bonanno Linen Service, Inc. and Team-sters Local Union No. 25, International Broth-erhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America. Case 1-CA-1295817 January 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTERUpon a charge filed on 5 April 1977 by Team-sters Local Union No. 25, International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, herein called the ChargingParty or the Union, the General Counsel of theNational Labor Relations Board, by the RegionalDirector for Region 1, issued a complaint on 19May 1977 against Charles D. Bonanno Linen Serv-ice, Inc., herein called the Respondent. The com-plaint alleges that the Respondent engaged inunfair labor practices in violation of Section 8(a)(3)and (1) of the National Labor Relations Act. TheRespondent filed an answer to the complaint inwhich it admitted certain of the allegations, butdenied the commission of any unfair labor prac-tices.On 30 August 1977 the Respondent, the Charg-ing Party, and the General Counsel entered into astipulation of facts and filed a motion to transferthis proceeding directly to the Board. All parties tothe stipulation waived the usual proceedings beforean administrative law judge, agreed that the stipu-lation of facts and the exhibits attached theretowould constitute the entire record herein, and re-quested the Board to make findings of facts andconclusions of law and to issue an appropriate De-cision and Order.The motion to transfer the proceeding to theBoard further requested the Board to defer its De-cision and Order pending a decision by the UnitedStates Court of Appeals for the First Circuit on apetition for review of the Board's Order in CharlesD. Bonanno Linen Service, 229 NLRB 629 (1977),and a cross-petition for enforcement. On 12 Sep-tember 1980 the court of appeals, in NLRB v.Charles D. Bonanno Linen Service, 630 F.2d 25, en-forced the Board's Order in 229 NLRB 629, as sup-plemented in 243 NLRB 1093 (1979). Thereupon,on 7 October 1980 the General Counsel filed a"Renewal of Motion To Transfer Proceeding tothe Board." On 14 October 1980 the Respondentfiled an opposition to the General Counsel's renew-al of motion. The Respondent stated that it wouldfile a petition for writ of certiorari in the UnitedStates Supreme Court and argued that the Board268 NLRB No. 78should continue its deferral of this case pending Su-preme Court review.On 12 January 1982 the United States SupremeCourt affirmed the United States Court of Appealsfor the First Circuit in Charles D. Bonanno LinenService v. NLRB, 450 U.S. 979. On 17 June 1982the Board issued an order which transferred theproceeding to the Board, approved the stipulation,and set a date for the filing of briefs by the parties.Thereafter, the Respondent,' the Charging Party,and the General Counsel each filed briefs. The Re-spondent also filed a brief in reply to the brief ofthe Charging Party.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the entire recordherein, as stipulated by the parties, including thebriefs, and makes the followingFINDINGS OF FACT1. THE BUSINESS OF RESPONDENTThe Respondent is a Massachusetts corporationengaged in the business of laundering, renting, anddistributing linen, uniforms, and related products.Its principal office and place of business is locatedin Medford, Massachusetts. The Respondent annu-ally receives at its Medford plant from points out-side Massachusetts goods and materials valued inexcess of $50,000. The Respondent has annualgross receipts from its operations valued in excessof $500,000.We find, on the basis of the foregoing, that theRespondent is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the policies of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDTeamsters Local Union No. 25, InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, is a labor organiza-tion within the meaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundFor several years prior to 1975, the Respondentwas a member of the New England Linen SupplyAssociation (the Group) which had negotiated suc-cessive collective-bargaining agreements with thei The Respondent has requested oral argument. This request is herebydenied as the record, the exceptions. and the briefs adequately present theissues and the positions of the parties.552 CHARLES D. BONANNO LINEN SERVICEUnion. In March 1975 the Group and the Unionbegan negotiations for a new contract to succeedthe one expiring on 18 April 1975. On 23 June 1975the Union called a selective economic strike againstthe Respondent and most of the Group respondedby locking out their employees. All 12 of the Re-spondent's drivers participated in the strike and allof them were permanently replaced prior to 21 No-vember 1975. It was on that date that the Respond-ent notified the Group that it was withdrawingwith respect to negotiations because of impassewith the Union. After the Respondent's withdraw-al, the Group and the Union resumed negotiationsand reached an agreement on 13 April 1976. On 3May 1976 the Respondent denied to the Union thatit was bound by the agreement and refused to exe-cute it. The Board found that the Respondent'swithdrawal from the multiemployer bargaininggroup on 21 November 1975 was untimely and notjustified by a bargaining impasse and that its subse-quent refusal on 3 May 1976 to execute the collec-tive-bargaining agreement reached between theUnion and the Group constituted a violation ofSection 8(a)(5) and (1) of the Act. As indicatedabove, the First Circuit enforced the Board's Orderand the Supreme Court affirmed.B. Additional Stipulated FactsAfter 21 November 1975 the Respondent contin-ued to hire drivers as permanent replacements forthe strikers and between that date and 3 May 1976hired four such replacements. Between 3 May 1976and 17 January 1977 the Respondent hired four ad-ditional drivers as permanent replacements for thestrikers. The Union, on behalf of the striking em-ployees, unconditionally requested their reinstate-ment to their former positions as driver/salesmenon I and 15 February and 18 March 1977.The complaint alleges that the Respondent's vio-lation of Section 8(a)(5) converted the Union's eco-nomic strike into an unfair labor practice strike andthat therefore the Respondent's refusal to reinstatethe strikers following their unconditional request toreturn to work violated Section 8(a)(3) of the Act.C. Contentions of the PartiesThe General Counsel contends that the Union'seconomic strike was converted to an unfair laborpractice strike on 3 May 1976 when the Respond-ent refused to execute the collective-bargainingagreement reached between the Union and themultiemployer bargaining group. Since the strikersbecame unfair labor practice strikers on the date ofconversion they were entitled, upon their uncondi-tional request to return to work, immediately to re-place the four permanent replacements hired be-tween the date of conversion, 3 May 1976, and thedate of the stipulation, 30 August 1977. The re-maining reapplying former strikers should beplaced on a preferential hiring list to be offered po-sitions as they become available before they are of-fered to new employees. The General Counsel alsoargues that the failure to offer the former strikersreinstatement to positions which became availablesubsequent to the stipulation date constitutes addi-tional violations of Section 8(a)(3) and (1).The Union contends that the economic strikewas converted to an unfair labor practice strike on21 November 1975 notwithstanding the Board'sfinding that the 8(a)(5) violation occurred on 3May 1976. The Union also cites Harding Glass In-dustries, 248 NLRB 902 (1980), in arguing that theBoard should infer that the 10 permanent replace-ments hired within the 2 months preceding 21 No-vember were hired in contemplation of the unlaw-ful withdrawal from multiemployer negotiationsand therefore the Board should treat these 10 re-placements as replacements for unfair labor strik-ers.The Union further contends that the formerstrikers, following the unconditional offers toreturn made on their behalf, are entitled to displaceany drivers hired after the conversion. As the stip-ulation shows, eight permanent replacements werehired after 21 November 1975, including four whowere hired after 3 May 1976. The Union, notingthe stipulation that seven of the permanent replace-ments were terminated and then themselves re-placed, contends that the Board's reinstatementremedy for unfair labor practice strikers applies re-gardless of whether the employees subject to dis-missal are the original striker replacements or, as inthis case, replacements for such permanent replace-ments. In the Union's view, an employer's hiring ofpermanent replacements-during the economic phaseof a strike does not insulate it from the consequenc-es of a subsequent unfair labor practice.The Respondent, emphasizing that the strikersseeking reinstatement were permanently replacedprior to 21 November 1975, at times when theywere unquestionably economic strikers, argues thatits hiring of permanent replacements was thereforelawful. Such permanently replaced economic strik-ers are not entitled to displace the employees hiredin their place. The Respondent further contendsthat there is nothing in the record to support theallegation that its unfair labor practice prolongedthe strike or in any other way converted it to anunfair labor practice strike. But, continues the Re-spondent, even assuming a conversion, the rein-statement rights were fixed at the time of replace-ment and any subsequent conversion would only553 DECISIONS OF NATIONAL LABOR RELATIONS BOARDentitle the strikers, under Laidlaw Corp., 171 NLRB1366 (1968), to reinstatement as their former jobsbecome available after their unconditional applica-tion to return to work.D. Analysis and ConclusionsAs indicated above, the Board has found, withultimate Supreme Court affirmance, that the Re-spondent's unfair labor practice in violation of Sec-tion 8(a)(5) occurred on 3 May 1976, the date it re-fused to sign the contract negotiated between theUnion and the multiemployer group.2The Re-spondent's employees continued their strike after 3May for approximately 9 more months. The stipu-lated record does not contain direct evidence of acausal link between the unfair labor practice andthe continuation of the strike. However, we inferthat the economic strike begun in June 1975 in sup-port of the Union's bargaining positions was pro-longed by the Respondent's unfair labor practicecommitted at the time when the Union's economicgoals had been satisfied by the April 1976 contractwith the Group. Since the economic basis of thestrike had been eliminated, we find from thestrike's prolongation that the Respondent's miscon-duct in refusing to sign the contract converted theoriginal economic strike into an unfair labor prac-tice strike. See Erlich's 814, Inc., 231 NLRB 1237(1977), and Safeway Trails, 233 NLRB 1078 (1977).The stipulation reveals that, within a week of thestrike's commencement in June 1975, the Respond-ent began permanently to replace its work force of12 employees. Between the end of June 1975 andthe conversion date in May 1976, the Respondenthired a total of 17 permanent replacements and ter-minated 2 of them. Thus, at conversion the Re-spondent employed 15 employees. Between conver-sion and the applications for unconditional rein-statement, the Respondent hired four additionalpermanent replacements while terminating five ofthe permanent replacements hired prior to 3 May1976. Thus, when it received the applications fromthe then unfair labor practice strikers in Februaryand March 1977, the Respondent's work force con-sisted of 14 permanent replacements, 10 of whomwere hired before conversion and 4 afterwards.The Respondent has admitted in its answer tothe complaint that, upon the unfair labor practicestrikers' unconditional requests to return to work, itrefused to reinstate any of them. We find that the2 The issue of whether the Respondent additionally violated Sec.8(a)(5) by its untimely withdrawal from the multiemployer group on 21November 1975 was neither alleged nor litigated in the Board's consider-ation of the 8(aX5) complaint in 229 NLRB 629, or in the subsequentBoard and court proceedings. We are precluded by Sec. 10(b) of the Actfrom addressing this issue, not asserted by the General Counsel as a basisfor the instant complaint, for the first time in the instant proceeding.Respondent thereby violated Section 8(a)(3) and (1)of the Act as a result of its general disregard of thereinstatement rights of unfair labor practice strik-ers. Covington Furniture Mfg. Corp., 212 NLRB 214(1974), and Gulf Envelope Co., 256 NLRB 320(1981).It is settled law that where an economic strike isconverted to an unfair labor practice strike the eco-nomic strikers become unfair labor practice strikerson the date of conversion. They are then entitled,upon their unconditional offer to return to work, toimmediate reinstatement unless they were perma-nently replaced prior to conversion. Covington Fur-niture Mfg. Corp., supra. Since the Respondent hasstipulated that its work force in February andMarch 1977 contained four permanent replace-ments hired after the 3 May 1976 conversion, wefind that the Respondent's precise violation of Sec-tion 8(a)(3) was its refusal to reinstate the fourformer strikers to the positions held by the post-conversion replacements. The remedy section ofthis Decision, below, will explicate more fully theRespondent's obligations with respect to the em-ployment rights of all the former strikers who haverequested reinstatement.The Board, upon the basis of the foregoing factsand the entire record, makes the followingCONCLUSIONS OF LAW1. The Respondent's violation of Section 8(a)(5)and (1) converted an economic strike that began on23 June 1975 into an unfair labor practice strike on3 May 1976, which strike was prolonged by theRespondent's refusal to execute a collective-bar-gaining agreement reached between the Union andthe multiemployer group from which the Respond-ent had untimely withdrawn.2. Notwithstanding unconditional requests for re-instatements made by the Union on behalf of itsstriking employees during February and March1977, the Respondent has refused to reinstate themto their former or substantially equivalent positions,thereby engaging in unfair labor practices in viola-tion of Section 8(a)(3) and (1) of the Act.3. These unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of theAct.THE REMEDYHaving concluded that the Respondent engagedin certain unfair labor practices within the meaningof Section 8(a)(3) and (1) of the Act, we shallorder it to cease and desist therefrom and to takecertain affirmative action to effectuate the policiesof the Act.554 CHARLES D. BONANNO LINEN SERVICESince all employees who participated in the eco-nomic strike begun on 23 June 1975 and convertedto an unfair labor practice strike by the Respond-ent's violation of Section 8(a)(5) on 3 May 1976have requested unconditional reinstatement on vari-ous dates in February and March 1977,3 the Re-spondent shall immediately reinstate them to theirformer or substantially equivalent positions withoutimpairment of their seniority and other rights andprivileges. In order to make room for them, theRespondent shall dismiss, if necessary, all personshired after 3 May 1976. Employees subject to dis-missal shall include not only those replacementshired between conversion and 30 August 1977, thedate of the stipulation, but also any employeeshired since that date. If, after such dismissals, thereare insufficient positions available for the remainingformer strikers, those positions which are availableshall be distributed among them without discrimi-nation because of their union membership or activi-ties or participation in the strike, in accordancewith seniority or other nondiscriminatory practiceutilized by the Respondent. Those former strikerswho were permanently replaced prior to conver-sion and for whom no employment is immediatelyavailable shall be placed on a preferential hiring listin accordance with their seniority or other nondis-criminatory practice utilized by the Respondent,and they shall be reinstated before any other per-sons are hired or on the departure of their precon-version replacements. See Gulf Envelope Co., supra,and Windham Community Memorial Hospital, 230NLRB 1070 (1977).The employees entitled to immediate reinstate-ment shall be made whole for any loss of earningsthey may have suffered by reason of the Respond-ent's refusal to reinstate them pursuant to their un-conditional requests. Backpay and interest shall becomputed in the manner prescribed in F. W. Wool-worth Co., 90 NLRB 289 (1950), and Florida SteelCorp., 231 NLRB 651 (1977). See generally IsisPlumbing Co., 138 NLRB 716 (1962).ORDERThe National Labor Relations Board orders thatthe Respondent, Charles D. Bonanno Linen Serv-ice, Inc., Medford, Massachusetts, its officers,agents, successors, and assigns, shall1. Cease and desist from(a) Refusing on request to reinstate employeesengaged in an unfair labor practice strike.3 Silvia E Battelli, Robert R. Tadaeo, James H. Halloran, Albert VSpadaro, Nicholas C. Casaletto. Carmine Sanecchiaro, Vincent Perillo,Gerald Halloran, Gaetano Scalfani. and Richard Leto on I February;Thomas F. Cleaves on 15 February; and Kevin J. Lally on 18 March.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of their rights guaranteed by Section 7 of theAct.2. Take the following affirmative action.(a) Immediately and fully reinstate its employeeswho participated in the strike which began on 23June 1975 and who applied unconditionally for re-instatement in February and March 1977 to theirformer or substantially equivalent positions, ifavailable, without prejudice to their seniority orother rights and privileges, dismissing, if necessary,persons hired after 3 May 1976 in order to makeroom for them. Make whole these employees forany loss of earnings they may have suffered as aresult of the discrimination against them in themanner set forth in the remedy section above.Place the remaining former strikers on a preferen-tial hiring list in accordance with their seniority orother nondiscriminatory practice utilized by theRespondent and offer them employment before anyother persons are hired or on the departure of anyreplacement hired before 3 May 1976.(b) Preserve and, on request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary and relevant to ana-lyze and compute the amount of backpay dueunder the terms of this Order.(c) Post at its Medford, Massachusetts, facilitycopies of the attached notice marked "Appendix."4Copies of the notice, on forms provided by the Re-gional Director for Region I, after being signed bythe Respondent's authorized representative, shall beposted by the Respondnt immediately on receiptand maintained for 60 consecutive days in conspic-uous places including all places where notices toemployees are customarily posted. Reasonable stepsshall be taken by the Respondent to ensure thatsaid notices are not altered, defaced, or covered byany other material.(d) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.4 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."555 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYESSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT refuse to reinstate former whostriking employees who have applied uncondition-ally for reinstatement to their former or substantial-ly equivalent jobs.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees in theexercise of the rights guaranteed them by Section 7of the Act.WE WILL immediately and fully reinstate all ofour employees who participated in the strike whichbegan on 23 June 1976 to their former jobs or, ifthose positions no longer exist, to substantiallyequivalent positions if available, without prejudiceto their seniority or other rights and privileges, dis-missing, if necessary, any person hired by us after31 May 1976, WE WILL make these employeeswhole for any loss of earnings resulting from theirdischarge, and WE SHALL place any remainingformer strikers on a preferential hiring list andoffer them reinstatement before any other personsare hired or on the departure of strike replacementshired before 3 May 1976.CHARLES D. BONANNO LINEN SERVICE, INC.556